DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for interlocking, does not reasonably provide enablement for the slit to be configured for interlocking.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The means for interlocking with the slit are not disclosed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 15-18 and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 5 recites the limitation "said mobile technique box" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The recitations of the box (i.e., “technology” or “technique”) must be consistent throughout the claims and commensurate with the recitations in the specification.
Claim 17 includes the recitation “a front plate” in line 2.  Antecedent basis must be clear since parent claim 5 also includes recitations to a front plate.  Additionally regarding claim 17, the phrase “is configured to constitute a door-like barrier into the container” is narrative and indefinite.
Claim 18 includes a typographical error, “20”.”  The specification also includes this error, but alternately lists the size as “20 foot.”  Appropriate correction in the claim and specification is required, since a container having the size of 20 inches is clearly incapable of operating in the manner claimed.  The recitation has been treated as being 20 feet.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10, 12-17, 19, 25, 26 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (GB 2511787 A).

Regarding claim 2, the partially opened door is complimentary to the rectangular shape of the barrier end (Figures 6 and 7).  While not indefinite, there are no recitations providing scope of “weather sealed.”  Because the claim recitations are met, this phrase is deemed to be met.
Regarding claim 3, there is a door.
Regarding claims 4 and 5, because a latch would be provided in the door opening to interlock with the vehicle’s door, and because the vehicle’s door is adjacent the slit, claim recitations are met.  Also with respect to claim 4, note the 112 rejection, above.
Further regarding claims 5, , the vehicle is deemed to meet the recitations of the mobile technology/technique box and the forward portion of the vehicle frame having the latch mechanism meets the recitation of “a front plate.”
Regarding claim 6, because there are two barriers, the recitations regarding an additional operational barrier are met.
Recitations of claim 10 are sufficiently broad that even the van is deemed to meet these recitations.
Claim 12 is met by either the retraction of a barrier and/or by the front doors of the van.
Regarding claims 13, 15, 31 and 32, Wilson includes a motorized control system (page 4, lines 28-29).  
The configuration of Wilson meets the recitation of “telescopic sliding system.”

Wilson is used in the manner of claims 25 and 26.

Claims 1, 2, 7, 10, 14, 19, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paniccia (U.S. Patent 6,733,204).
Paniccia discloses an access control system including a portable container (28) with a slit (36) and a sliding operational barrier (44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 11, 16, 18 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (GB 2511787 A), as applied above.
Regarding claims 7 and 11, the outside of the barrier is deemed to meet the recitation of an end post.  It would have been obvious to one of ordinary skill at the time of the invention to have configured Wilson for connection to an outside object in order to further secure an area, as is the purpose of Wilson.
Regarding claims 8, 9 and 11, the examiner takes Official notice that security signals are commonly used with barrier devices.  It would have been obvious to one of ordinary skill at the time of the invention to have included this feature as claimed in order to properly alert personnel.

Further regarding claims 16 and 33, the examiner takes Official notice that it is well known to include air conditioning in vehicles.  It would have been obvious to one of ordinary skill at the time of the invention to have included air conditioning with Wilson in order to improve user comfort.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19, 25, 26 and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent 10,570,577. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader versions of the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671